Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 16, no other prior art references in the record whether taken alone or in combination can disclose a first seat extending upward relative to the floor, arranged in a first forward position, and including a first seat bottom and a first footrest moveable relative to the first seat bottom in a first direction; a second seat spaced from the first seat with a gap therebetween, extending upward relative to the floor, arranged in a second forward position, and including a second seat bottom and a second footrest moveable relative to the second seat bottom in the first direction; and a support structure moveable between a stored position and a use position, where, in the stored position, the support structure is positioned between the wall and the first and second seats, where, in the use position, at least a portion of a top side of the support structure extends horizontally forward of the wall in the first direction. 
Regarding claim 27, no other prior art references in the record whether taken alone or in combination can disclose the second seat comprising a second seat back; wherein the first seat and the second seat are configurable in a first mode and a second mode, in the first mode the first seat back and the second seat back facing in a first direction, and in the second mode the first seat back and the second seat back facing toward each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636